

116 HR 2682 IH: Agricultural News and Rural Content Act of 2019
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2682IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Rogers of Alabama (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require multichannel video programming distributors to
			 carry rural video programming, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agricultural News and Rural Content Act of 2019. 2.Carriage of rural video programming (a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					723.Carriage of rural video programming
						(a)Carriage requirements
 (1)In generalA multichannel video programming distributor with 5,000 or more subscribers shall use at least 1 percent of the channel capacity of such distributor to transmit or distribute to all of the subscribers of such distributor channels of video programming that predominantly serve the needs and interests of rural America.
 (2)Manner of transmission or distributionIn transmitting or distributing channels under paragraph (1), a multichannel video programming distributor shall—
 (A)use the same transmission or distribution technology that the multichannel video programming distributor uses to transmit or distribute the majority of the high-definition channels or programs of such distributor;
 (B)include such channels in the most basic tier or package of such distributor such that every subscriber of such distributor may access such channels; and
 (C)place such channels in an appropriate news channel neighborhood. (b)Disclosure requirementsA multichannel video programming distributor that is subject to subsection (a) shall—
 (1)prominently display, on a publicly available website, a list of the channels of video programming that predominantly serve the needs and interests of rural America included in the most basic tier or package of such distributor; and
 (2)disclose the information described in paragraph (1) at the point of sale. (c)DefinitionsIn this section:
 (1)Channels of video programming that predominantly serve the needs and interests of rural AmericaThe term channels of video programming that predominantly serve the needs and interests of rural America means unaffiliated and independent channels on which a majority of the video programming per week is dedicated to—
 (A)rural news and agricultural weather forecasts; (B)information from the commodity markets (including from the Chicago Mercantile Exchange and the Chicago Board of Trade);
 (C)programming focused on rural healthcare, rural development, and rural education; and (D)other content relating to the needs and interests of farmers and ranchers and the rural lifestyle.
 (2)Channel neighborhoodThe term channel neighborhood means a portion of the channel line-up of a multichannel video programming distributor, or an area on a navigation menu of such a distributor, offering similar programming.
 (3)Multichannel video programming distributorThe term multichannel video programming distributor has the meaning given such term in section 602. (4)Unaffiliated and independentThe term unaffiliated and independent means, with respect to a channel and a multichannel video programming distributor, that such channel is not vertically integrated with, owned or controlled by, or under common ownership or control with, such distributor.
 (5)Video programmingThe term video programming has the meaning given such term in section 602.. (b)Effective dateThe amendment made by subsection (a) shall apply beginning on the date that is 30 days after the date of the enactment of this Act.
			